PER CURIAM.
Kathleen J. Ashley appeals the denial of her claim for unemployment benefits. The appeals referee found that appellant was discharged for misconduct connected with work. This finding of fact was adopted by the Unemployment Appeals Commission. The commission’s order is entitled to a presumption of correctness. We find no legal error and appellant failed to show that the finding of disqualification for unemployment compensation benefits was not supported by competent, substantial evidence in the record. Therefore, we affirm the determination of the commission that appellant is not eligible for unemployment benefits. See Beard v. Dep’t of Commerce, 369 So.2d 382 (Fla. 2d DCA 1979).
THREADGILL, C.J., and FRANK and FULMER, JJ., concur.